Exhibit 10.1


--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (the "Agreement") is made this
_____th day of October, 2017, among (i) China Xuefeng Environmental Engineering
Inc., a Nevada corporation ("China Xuefeng", together with its subsidiaries and
variable interest entity the "Company"), and (ii) each purchaser identified on
the signature pages to this Agreement (each a "Purchaser" and collectively, the
"Purchasers").
Purchase of Common Stock
1.
Subscription


1.1 The undersigned Purchasers (each a "Purchaser") hereby subscribe for and
agree to purchase from the Company for cash (the "Subscription Proceeds", on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein, Common Stock, of the Company, par value $0.001 per
share (the "Common Stock") and in an amount for subscription shares as set out
on each Subscriber's signature page hereto (each such subscription an agreement
to purchase being a "Subscription") at a purchase price of RMB $13.275, or
US$2.00 based on the currency exchange rate of $6.6375 on October 27, 2017, per
Common Stock.

1.2 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Purchasers acknowledge that there is no minimum
required to close any subscription under the offering.
2.
Payment

2.1 Each Purchaser acknowledges and agrees that its commitment to purchase
Common Stock of the Company hereunder is and shall be irrevocable upon delivery
of the Subscription Proceeds and an executed counterpart original of this
Subscription Agreement, an investor questionnaire, form of which is attached
hereto as Exhibit A (the "Investor Questionnaire"), to the Company. The
Subscription Proceeds must accompany or precede this Subscription Agreement and
shall be paid by wire transfer to the following bank account.


Title of the Account:
Account #:
Beneficiary Bank:
Swift Code:
Bank Address:


3.
Deliveries at or Prior to Closing

3.1 Prior to acceptance of this Subscription Agreement by the Company, each
Purchaser must complete, sign and return to the Company, or Company's counsel
Ortoli Rosenstadt LLP, an executed copy of this Subscription Agreement with
completed and executed Investor Questionnaire and wire transfer the Subscription
Proceeds as described in Section 2.1, above.
1

--------------------------------------------------------------------------------

3.2 Each Purchaser shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities or by applicable law.
3.3 The Company shall deliver to each Purchaser the following:
(a)
at the Closing (as defined below), a counterpart of this Subscription Agreement,
duly executed by an authorized signatory of the Company;

(b)
within 10 business days of the Closing Date (as defined below), a certificate or
evidence of electronic book entry representing the Common Stock in the amount
set forth on the signature page hereto.

4.
Closing

4.1 Completion of the sale of the Common Stock contemplated in this Subscription
Agreement (any such completion, a "Closing") shall occur on or before October
31, 2017, or on a such date to be mutually agreed upon by the Company and the
Purchaser.
4.2 The Company may, at its discretion, elect to close the Offering in one or
more closings, in which event the Company may agree with one or more of the
Purchasers (including the Purchaser hereunder) to complete delivery of the
Common Stock to such Purchaser(s) against payment therefore at any time on or
prior to the furthest most date set by Section 4.1.
5.
Conditions to Closing

5.1 Upon acceptance of this Subscription Agreement, the obligations of the
Company to Close on the Closing Date are subject to the following conditions:
(a)
Delivery of the transaction documents as set forth in Section 3.1 and 3.2.

(b)
that all of the representations and warranties of the Purchaser made in this
Subscription Agreement, the Investor Questionnaire are accurate in all material
respects when made and on the Closing Date;

(c)
that all of the obligations, covenants and agreements of the Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and

(d)
that the Company shall have received the Subscription Proceeds.

5.2 The obligations of the Purchaser hereunder to Close on the Closing Date are
subject to the following conditions:
(a)
that all of the representations and warranties of the Company made in this
Subscription Agreement are accurate in all material respects when made and on
the Closing Date; and

(b)
that all of the obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed.

2

--------------------------------------------------------------------------------

6.
Representations, Warranties, Acknowledgements and Covenants of the Purchaser

6.1 Each Purchaser severally and not jointly hereby acknowledges and agrees as
of the date hereof and as of the Closing Date that:
(a)
none of the Common Stock have been registered under the Securities Act, or under
any state securities or "blue sky" laws of any state of the United States or any
other jurisdiction;

(b)
the decision to execute this Subscription Agreement and acquire the Common Stock
hereunder has not been based upon any oral or written representation (other than
representations set out in this Agreement) as to fact or otherwise made by or on
behalf of the Company;

(c)
there are risks associated with an investment in the Company and the Common
Stock, including, but not limited to, (i) the risk of changes in the cost of raw
materials and energy, (ii) the risk of intense competition in the domestic
market within the People's Republic of China, (iii) risks related to our
significant amount of short-term debt and (iv) the risk of severe financial
hardship or bankruptcy of one or more of our major clients;

(d)
it has received all the information it considers necessary or appropriate for
purposes of deciding whether to purchase the Common Stock.  Each Purchaser
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the Common Stock
and regarding the business, properties, prospects and financial condition of the
Company, and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access;

(e)
it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Common Stock and with
respect to applicable resale restrictions;

(f)
it understands that the Company is making no representations and warranties
regarding tax consequences for your investment in the Common Stock, the US
Foreign Corrupt Practices Act or the securities law of the home or residential
jurisdiction of any Purchaser.

6.2 Each Purchaser severally and not jointly hereby represents and warrants to,
and covenants with, the Company (which representations, warranties and covenants
shall survive the Closing) as of the date hereof and as of the Closing Date
that:
(a)
it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required hereby and, if the
Purchaser is a corporation, it is duly incorporated and validly existing under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Subscription Agreement on its behalf;

3

--------------------------------------------------------------------------------

(b)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law or regulation applicable to the Purchaser or of any
agreement, written or oral, to which the Purchaser may be a party or by which
the Purchaser is or may be bound;

(c)
the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser in accordance with its terms;

(d)
All information furnished in the Investor Questionnaire completed is true and
correct in all respects.

(e)
the Purchaser is not a "U.S. Person" as defined in Rule 902 under the 1933 Act
and is resident in the jurisdiction set out under the heading "Name and Address
of Purchaser" on the signature page of this Subscription Agreement;

(f)
At the time Purchaser executed and delivered this Agreement, Purchaser was
outside the United States and is outside of the United States as of the date of
the execution and delivery of this Agreement;

(g)
Purchaser is acquiring the Common Stock for its own account and not on behalf of
any U.S. person, and the sale has not been pre-arranged with a purchaser in the
United States;

(h)
Purchaser represents and warrants and hereby agrees that all offers and sales of
any of the Common Stock prior to the expiration of a period commencing on the
Closing Date and ending twelve months thereafter, unless adjusted as hereinafter
provided (the "Restricted Period"), shall only be made in compliance with the
safe harbor contained in Regulation S, pursuant to registration of the Common
Stock under the 1933 Act or pursuant to an exemption from registration, and all
offers and sales after the Restricted Period shall be made only pursuant to such
a registration or to such exemption from registration;

(i)
the Purchaser (i) has such knowledge and experience in business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Common Stock; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

(j)
the Purchaser is not aware of any advertisement of any of the Common Stock and
is not acquiring any of the Common Stock as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

(k)
no person has made any written or oral representations to the Purchaser:

(i)
that any person will resell or repurchase any of the Common Stock;

4

--------------------------------------------------------------------------------

(ii)
that any person will refund the purchase price of any of the Common Stock; or

(iii)
as to the future price or value of any of the Common Stock; and

(l)
the Purchaser will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein or in any document furnished by the
Purchaser to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser to the Company in connection therewith.

6.3 Between the date of this Agreement and the Closing, the Purchaser shall
notify the Company if any of the above representations and warranties ceases to
be true.
6.4 Each Purchaser, severally but not jointly, acknowledges that the
representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining such Purchaser's eligibility to purchase the Common Stock for which
it is subscribing under applicable securities legislation.  Each Purchaser
further agrees that by accepting delivery of the certificates representing the
Common Stock on the Closing Date, it will be representing and warranting that
the representations and warranties contained herein are true and correct as at
the Closing Date with the same force and effect as if they had been made by the
Purchaser at the Closing Date and that they will survive the purchase by the
Purchaser of Common Stock and will continue in full force and effect
notwithstanding any subsequent disposition by the Purchaser of such Common
Stock.
7.
Representations and Warranties of the Company

7.1 The Company acknowledges and agrees that each Purchaser is entitled to rely
upon the representations and warranties of the Company, contained in this
Agreement and further acknowledges that each Purchaser will be relying upon such
representations and warranties in purchasing the Common Stock.  The Company
represents and warrants as follows:
(a)
The Company is duly incorporated, validly existing and in good standing under
the laws of the State of Nevada.

(b)
The Company has the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.

(c)
The Company is not in violation or default of any of the provisions of its
articles of incorporation or bylaws.  The Company is duly qualified to conduct
its business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not reasonably be
expected to result in (i) a material adverse effect on the legality, validity or
enforceability of this Subscription Agreement, (ii) a material adverse effect on
the results of operations, assets, business or financial condition of the
Company, taken as a whole, or (iii) a material adverse effect on the Company's
ability to perform in any material respect on a timely basis its obligations
under this Subscription Agreement (any of (i), (ii) or (iii) being hereafter
referred to as a "Material Adverse Effect"), and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

5

--------------------------------------------------------------------------------

(d)
The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Subscription Agreement and to
carry out its obligations hereunder.  The execution and delivery of this
Subscription Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further corporate authorization is
required by the Company in connection therewith.

(e)
Upon delivery, this Subscription Agreement will have been duly executed by the
Company and will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(f)
Upon execution and delivery of this Subscription Agreement and the performance
by the Company of the obligations imposed on it in this Subscription Agreement,
including the issuance and sale of the Common Stock, will not (i) conflict with
or violate any provision of the Company's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other instrument (evidencing a Company debt or otherwise) or other agreement to
which the Company is a party or by which any material property or material asset
of the Company, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject, or by which
any material property or material asset of the Company is bound, except, in each
case, as could not reasonably be expected to result in a Material Adverse
Effect.

(g)
The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other person
in connection with the execution, delivery and performance by the Company of
this Subscription Agreement.

(h)
The Common Stock are duly authorized and, when issued and paid for in accordance
with this Subscription Agreement, will be validly issued as fully paid and
non-assessable, free and clear of all liens and encumbrances other than
restrictions provided for in this Subscription Agreement and applicable law.

6

--------------------------------------------------------------------------------

(i)
The issuance and sale of the Common Stock will not obligate the Company to issue
Common Stock or other securities to any person (other than the Purchasers and
their designees) and will not result in a right of any holder of the Company's
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

8.
Legending of Subject Securities.

9.1 The Purchaser hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, any certificates representing the Common Stock may bear a
restrictive legend pursuant to applicable laws and may include language
substantially similar to the below:
"THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT."
9.
Costs

9.1 The Purchaser acknowledges and agrees that all costs and expenses incurred
by the Purchaser (including any fees and disbursements of any special counsel
retained by the Purchaser) relating to the purchase of the Common Stock shall be
borne by the Purchaser.
10.
Governing Law

10.1 This Subscription Agreement is governed by the laws of the State of New
York and the federal laws of the United States applicable therein.  The
Purchaser, in its personal or corporate capacity and irrevocably attorns to the
jurisdiction of the state and federal courts located in New York County, New
York.  Each party agrees that the state and federal courts located in New York
County, New York shall be the exclusive jurisdiction for settling all disputes
hereunder.
7

--------------------------------------------------------------------------------

11.
Independent Nature of Purchaser's Obligations and Rights

11.1 The obligations of each Purchaser under this Subscription Agreement are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser.  Nothing contained herein, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Subscription Agreement.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Subscription Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Subscription Agreement or it has
knowingly waived its right to do so and has proceeded without benefit of
counsel.
12.
Survival

12.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Common Stock by the
Purchaser pursuant hereto.
13.
Assignment

13.1 This Subscription Agreement is not transferable or assignable without
written consent by both the Company and Purchaser.
14.
Severability

14.1 If any provision of this Agreement is held to be invalid or unenforceable
in any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
15.
Entire Agreement

15.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Common Stock and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
16.
Notices

16.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given at the date received if mailed or
transmitted by any standard form of telecommunication (including email, but not
including facsimile).  Notices to the Purchaser shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to it at
8

--------------------------------------------------------------------------------



Mr. Li Yuan
c/o Jiangsu Xuefeng Environmental Protection Science and Technology Co., Ltd.
No. 678 Dingxiang Road, Binhai Industrial Park
229 Tongda Avenue
Economic and Technological Development Zone,
Suqian, Jiangsu Province, P.R. China
With a copy to (failure to provide such copy shall mean that no notice has been
given hereunder):


William S. Rosenstadt
Mengyi "Jason" Ye
Ortoli Rosenstadt LLP
501 Madison Avenue
New York, New York 10022
USA
Email: wsr@ortolirosenstadt.com
jye@ortolirosenstadt.com
17.
Counterparts and Electronic Means

17.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.  Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.
18.
Amendment and Waiver

18.1 No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


[SIGNATURE PAGES TO FOLLOW]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Purchaser has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
__________________________________  

($ Amount of Subscription)
(Name of Purchaser – Please type or print)

__________________________________  
(Number of Common Stock Subscribed) (Signature and, if applicable, Office)
 

(Address of Purchaser)
  

(City, State/Province,
Postal Code of Purchaser)
  

(Country of Purchaser)




10

--------------------------------------------------------------------------------

A C C E P T A N C E
The above-mentioned Subscription Agreement in respect of the Common Stock is
hereby accepted by China Xuefeng Environmental Engineering Inc.
DATED at _____________________________________, the ________ day of
__________________, 2017.




China Xuefeng Environmental Engineering Inc.








By: ____________________________
Name: Li Yuan
Title: Chief Executive Officer






11

--------------------------------------------------------------------------------

 
Exhibit A


Confidential Investor Questionnaire








To: 


China Xuefeng Environemental Engineering Inc., a Nevada corporation (the
"Company"), is offering, to Non-U.S. persons pursuant to an   accompanying
Subscription Agreement (the "Subscription Agreement"), ____________ shares of
its common stock, par value $0.001 per share (the "Securities") at US$2.00 per
share.


 
I.    SUITABILITY (please answer each question)
(a)  For an individual subscriber, please describe your current employment,
including the company by which you are  employed and its principal business:
 
 

       (b)  For an individual subscriber, please describe any college or
graduate degrees held by you:

 
 
(c)  For all subscribers, please list types of prior investments:








(d)  For all subscribers, please state whether you have you participated in
other private placements before:
 
 YES _______ NO ________




(e)  If your answer to question (d) above was "YES", please indicate frequency
of such prior participation in private placements of:




Public Companies              Private Companies




Frequently 
[image3.jpg]
Occasionally  
Never

        (f)   For individual subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 YES _______ NO ________
 
12

--------------------------------------------------------------------------------

 
(g)  For trust, corporate, partnership and other institutional  subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:
 
 YES _______ NO ________


(h)  For all subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


 YES _______ NO ________

(i)  For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for  which you seek to
subscribe?
 
 YES _______ NO ________

(j)  For all subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


 YES _______ NO ________




II.  MANNER IN WHICH TITLE IS TO BE HELD. (circle one)
 
(a)       Individual Ownership
(b)      Community Property
(c)      Joint Tenant with Right of Survivorship (both parties must sign)
(d)      Partnership*
(e)     Tenants in Common
(f)      Corporation*
(g)     Trust*
(h)     Limited Liability Company*
(i)      Other

*If Securities are being subscribed for by an entity, please provide a copy of
the entity formation documents as we as written approvals or designations for
the authorized signer(s).  Also, all signers must provide a copy of their photo
ID (drivers' license or passport) in English.


 
II.  Disqualification Events.
 
1.  Certain Criminal Convictions.
Have you been convicted, within the past ten (10) years (or five (5) years, in
the case of the Company, its predecessors and affiliated issuers), of any felony
or misdemeanor involving:




·
in connection with the purchase or sale of any security;
 

·
involving the making of any false filing with the U.S. Securities and Exchange
Commission (the "SEC"); or
 

·
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment advisor or paid solicitor of purchasers
of securities?

 




13

--------------------------------------------------------------------------------

 
□
Yes.  If yes, please explain:  

[image4.jpg]


□
No.



2.
Certain Court Injunctions and Restraining Orders.

Are you subject to any order, judgment or decree of any court of competent
jurisdiction that was entered within the past five (5) years and currently
restrains or enjoins you from engaging in any conduct or practice:


·
in connection with the purchase or sale of any security;

·
involving the making of any false filing with the SEC; or

·
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?





□
Yes.  If yes, please explain:  

 
□
No.



3.
Final Orders of Certain State and Federal Regulators.

Are you subject to a Final Order (as defined below) of state regulators of
securities, insurance, banking, savings associations or credit unions; federal
banking agencies; the Commodity Futures Trading Commission; or the National
Credit Union Administration that:


·
bars you from:

·
associating with an entity regulated by any of the aforementioned regulators;

·
engaging in the business of securities, insurance or banking; or

·
engaging in savings association or credit union activities; or



·
constitutes a Final Order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within the past
ten (10) years?



□
Yes.  If yes, please explain:  

 
□
No.



The term "Final Order" means a written directive or declaratory statement issued
by a federal or state agency described in Rule 506(d)(1)(iii) under the
Securities Act of 1933 under applicable statutory authority that provides for
notice and an opportunity for a hearing, which constitutes a final disposition
or action by that federal or state agency.
14

--------------------------------------------------------------------------------



4.
SEC Disciplinary Orders.

Are you subject to any order of the SEC that currently:
·
suspends or revokes your registration as a broker, dealer, municipal securities
dealer or investment adviser;

·
places limitations on the activities, functions or operations of, or imposes
civil money penalties on, such person; or

·
bars you from being associated with any entity or from participating in the
offering of any penny stock?1

□
Yes.  If yes, please explain:  

 
□
No.

5.
SEC Cease-and-Desist Orders.

Are you subject to any order of the SEC that was entered within the past five
(5) years and currently orders you to cease and desist from committing or
causing a future violation of:
·
any scienter-based (intent-based) anti-fraud provision of the federal securities
laws (including, for example, but not limited to):

·
Section 17(a)(1) of the Securities Act of 1933,

·
Section 10(b) of the Exchange Act and Rule 10b-5, and

·
Section 15 (c) (1) of the Securities Exchange Act); or

·
Section 5 of the Securities Act of 1933, which generally requires that
securities be registered and prohibits the sale of unregistered securities.

□
Yes.  If yes, please explain:  

 
□
No.

6.
SRO Suspension/Expulsion.

Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a securities self-regulatory organization
("SRO", such as a registered national securities exchange or a registered
national or  affiliated securities  association, including  FINRA) for  any act 
or omission  to act  constituting conduct inconsistent with just and equitable
principles of trade?
□
Yes.  If yes, please explain:  

[image4.jpg]
 
□
No.

———————
1 A disqualification based on a suspension or limitation of activities expires
when the suspension or limitation expires.


15

--------------------------------------------------------------------------------



7.
SEC Stop Orders.

Have you filed (as a registrant or issuer), or were you named as an underwriter
in any registration statement or Regulation A offering statement filed with the
SEC that, within the past five (5) years, was the subject of a refusal order,
stop order, or order suspending the Regulation A exemption, or is currently the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued?
□
Yes.  If yes, please explain:  

[image4.jpg]


□
No.



8.
USPS False Representations Order.

Are you subject to a United States Postal Service ("USPS") false representation
order entered within the past five (5) years, or are you currently subject to a
temporary restraining order or preliminary injunction with respect to conduct
alleged by the USPS to constitute a scheme or device for obtaining money or
property through the mail by means of false representations?
□
Yes.  If yes, please explain:  

 
□
No.

 
IV. The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in this Questionnaire contained
herein and such answers have been provided under the assumption that the Company
will rely on them.
 
       V. The undersigned understands and agrees that the Company may request
further information of the undersigned in verification or amplification of the
undersigned's knowledge of business affairs, the undersigned's assets and the
undersigned's ability to bear the economic risk involved in an investment in the
securities of the Company.
 
VI.  The undersigned represents to you that (a) the information contained herein
is complete and accurate on the date hereof and may be relied upon by you, (b)
the undersigned will notify you immediately of any change in any such
information occurring prior to the acceptance of the subscription and will
promptly send you written confirmation of such change. The undersigned hereby
certifies that he, she or it has read and understands the Subscription Agreement
related hereto and (c) the undersigned acknowledges that you may be required to
publicly disclose the information provided in this Questionnaire and that he,
she or it consents to such public disclosure.


16

--------------------------------------------------------------------------------

VII.  In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign  Assets Control ("OFAC")
rules and regulations, subscriber is required to provide the following
information:


1.
Payment Information





(a)  Name and address (including city and country) of the bank from which
subscriber's payment to the  Company is being wired (the "Wiring Bank"):
 


(b)  Subscriber's wiring instructions at the Wiring Bank:

 
c)  Is the Wiring Bank located in the U.S. or another "FATF Country"*?
 
 YES _______ NO ________


(d)  Is Subscriber a customer of the Wiring Bank?
 
 YES _______ NO ________

2.
Additional Information



For Individual Subscribers:


  A government issued form of picture identification (e.g., passport or drivers
license) in English.
 
 Proof of the individual's current address (e.g., current utility bill), if not
included in the form of picture  identification.

 
———————
* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering ("FATF Country") are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.


17

--------------------------------------------------------------------------------

        A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing). 




For Funds of Funds or Entities that Invest on Behalf of Third Parties:


          A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).


          An "incumbency certificate" attesting to the authority and title of
the individual executing these subscription materials on behalf of the
prospective investor.


          A completed copy of a certification that the entity has adequate
anti-money laundering policies and procedures ("AML Policies and Procedures") in
place that are consistent with the USA PATRIOT Act, OFAC and other relevant
federal, state or non-U.S. anti-money laundering laws and regulations (with a
copy of the entity's current AML Policies and Procedures to which such
certification relates).


          A letter of reference any entity not located in the U.S. or other FATF
Country, from the entity's local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor's integrity.


For all other Entity Subscribers:


          A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).


          An "incumbency certificate" attesting to the authority and title of
the individual executing these subscription materials on behalf of the
prospective investor.


          A letter of reference from the entity's local office of a reputable
bank or brokerage firm that is incorporated, or has its principal place of
business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor's
integrity.


          If the prospective investor is a privately-held entity, a certified
list of the names of every person or entity who is directly or indirectly the
beneficial owner of 25% or more of any voting or non-voting class of equity
interests of the Subscriber, including (i) country of citizenship (for
individuals) or principal place of business (for entities) and, (ii) for
individuals, such individual's principal employer and position.


          If the prospective investor is a trust, a certified list of (i) the
names of the current beneficiaries of the trust that have, directly or
indirectly, 25% or more of any interest in the trust, (ii) the name of the
settlor of the trust, (iii) the name(s) of the trustee(s) of the trust, and (iv)
the country of citizenship (for individuals) or principal place of business (for
entities).


18

--------------------------------------------------------------------------------

 
VIII.  ADDITIONAL INFORMATION.
 
A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND
 


VIII.  ADDITIONAL QUESTIONS AND INFORMATION.




Are you, your spouse, or any other immediate family members, including parents,
in-laws, and siblings that are dependents, an officer, director or greater than
ten percent (10%) shareholder of the Company?
____ ____
Yes No


Are you, your spouse, or any other immediate family members, including parents,
in-laws, and siblings that are dependents, employed by or associated with the
securities industry (for example, investment advisor, sole proprietor, partner,
officer, director, branch manager or broker at a broker-dealer firm or municipal
securities dealer) or a financial regulatory agency, such as FINRA or the New
York Stock Exchange?
____ ____
Yes No


If Yes, please provide the name and contact information for such firm.










Are you a senior military, governmental or political official in a non-US
country?
____ ____
Yes No


If Yes, please provide the name of the country.




A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.
 
IX.  INFORMATION VERIFICATION CONSENT.




BY SIGNING THIS QUESTIONNAIRE, SUBSCRIBER HEREBY GRANTS THE COMPANY PERMISSION
TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING SUBSCRIBER, INCLUDING,
BUT NOT LIMITED TO INFORMATION PROVIDED BY OFAC FOR THE  PURPOSE OF VERIFYING
INFORMATION PROVIDED BY SUBSCRIBER HEREIN.


[SIGNATURE PAGE FOLLOWS]
19

--------------------------------------------------------------------------------

 


[image8.jpg] [image8.jpg]
Signature                                                             
 Signature (if purchasing jointly)






[image8.jpg] [image8.jpg]
Name Typed or Printed                                        Name Typed or
Printed






[image8.jpg] [image8.jpg]
Entity Name                                                            Entity
Name






[image8.jpg] [image8.jpg]
Address                                                                 Address
 







[image8.jpg] [image8.jpg]
City and Country                                                 City and
Country








[image8.jpg] [image8.jpg]
Email Address                                                      Email Address






[image8.jpg] [image8.jpg]
Tax ID # of Signer                                              Tax ID # of
Signer






[image8.jpg] [image8.jpg]
Tax ID # of Entity                                               Tax ID # of
Entity


20

--------------------------------------------------------------------------------






 

